Citation Nr: 1600073	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  07-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), anxiety, and mood disorder.

(The issue of entitlement to service connection for headaches is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976, with additional service in the Army reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is included in the electronic claims file. 

In October 2011 and September 2014, the Board remanded the claim for additional development.  The matter again is before the Board.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  In addition, a paper temp file was reviewed.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The September 2014 Board remand directed that a VA medical opinion or examination be obtained to clarify the findings of an October 2011 VA examination report.  The resulting October 2014 VA examination report has inconsistent findings and, as such, a remand is required for a new examination.  As accurately discussed in the February 2015 statement of the Veteran's representative, the October 2014 VA examination initially includes a diagnosis of major depressive disorder, recurrent.  The examiner goes on to indicate that the medical diagnoses relevant to the understanding or management of the mental health disorder are disabilities of the shoulder, back/neck, foot, sleep apnea, headaches, and hypertension.  Subsequently, however, the examiner concluded that it was less likely than not that the Veteran's diagnosed mood disorder was caused by or permanently aggravated by his service-connected right foot disability.  This conclusion is inconsistent with the earlier finding that foot pain was relevant to the understanding or management of the mental health disorder.  In light of this inconsistency, the Board concludes that a remand is necessary for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his claimed acquired psychiatric disorder.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct a mental health examination, with any indicated diagnostic testing. 

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder was caused OR permanently aggravated beyond its natural progression by his service-connected right foot disability.  

In reaching that conclusion, the examiner's attention is directed to the October 2011 VA examination report that a rationale as to the etiology of the psychiatric disorder could not be reached without resort to speculation and the October 2014 VA examination report's findings that foot pain was relevant to understanding the Veteran's mental health disorder but also that it was less likely than not that the service-connected right foot disability had caused or permanently aggravated the mental health disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




